           Case 1:18-cv-00189-ABJ Document 138 Filed 07/28/20 Page 1 of 2




                UNITED STATES DISTRICT COURT                                                        FILED

                FOR THE DISTRICT OF WYOMING
UNITED STATES OF AMERICA                                                                        11:26 am, 7/28/20


                                        Plaintiff,                                          Margaret Botkins
                                                                                             Clerk of Court
vs.                                                  Case Number: 18-CV-00189-ABJ
17 Bank Accounts Containing Various
Amounts of the United States Currency


                                      Defendant.

               CIVIL MINUTE SHEET INITIAL PRETRIAL CONFERENCE
✔     This was a Telephonic Hearing                      ✔   Initial Pretrial Conference (Civil)
Date: July 28, 2020 Time: 9:40 - 10:09 AM              (Telephonic)

       Alan B. Johnson           Tina Ortiz              Monique Gentry              Erica Zeiler
            Judge                  Clerk                   Reporter                  Law Clerk
Attorney(s) for Plaintiff(s)    Levi Martin

Attorney(s) for Defendant(s)    Jonathan Willett
Other:



Plaintiff Expert Witness Designation Deadline:         10/20/20

Defendant Expert Witness Designation Deadline: 12/22/20

Discovery Due:                                         12/22/20

Other Fact Witness Deadline:

Stipulation Deadline:

Dispositive Motions Deadline                           1/22/21

Dispositive Motions Hearing
         Including Daubert Challenges
Dispositive Motions Response Deadline                  2/5/21


WY 51                                                                                       Rev. 06/17/2020
         Case 1:18-cv-00189-ABJ Document 138 Filed 07/28/20 Page 2 of 2

MINUTE SHEET STATUS CONFERENCE
18-CV-00189-ABJ


Reply Deadline                                 2/12/21

Final Pretrial Conference Set:                 4/16/21 @ 9:30 AM

Jury Trial Set:

Status Conference Set:
Other:
Motion in Limine: 3/19/21
Response to Motion in Limine: 4/2/21          Bench Trial Set: 5/24/21 @ 1:30 PM
Replies to Motion in Limine: 4/9/21
Joint Pretrial Memorandum: 3/19/21




                                       Page 2 of 2
